OPINION — AG — ** LICENSE EXAMINERS — SALARY ** (1) THE BASE PAY OF AN EXAMINER SHOULD BE COMPUTED ON AN ORDINARY HIGHWAY PATROLMAN'S PAY ; AND THAT THE BASE PAY OF A SENIOR EXAMINER SHOULD BE COMPUTED ON THE BASE PAY OF A SENIOR EXAMINER SHOULD BE COMPUTED ON THE BASE PAY OF A SUPERVISOR IN THE OKLAHOMA HIGHWAY PATROL. (2) HOUSE BILL NO. 745 DOES 'NOT' CONTAIN ANY DECLARATION OF AN EMERGENCY, AND UNDER THE PROVISIONS OF ARTICLE V, SECTION58 OKLAHOMA CONSTITUTION, WILL NOT GO INTO EFFECT UNTIL NINETY DAYS AFTER THE ADJOURNMENT OCCURRED ON MAY 29, 1957, WILL GO INTO EFFECT ON AUGUST 28, 1957 (SALARY, PROMOTED, PAY, POSITIONS) CITE: 47 Ohio St. 365 [47-365](B), 47 Ohio St. 382.1 [47-382.1] (J. H. JOHNSON)